Citation Nr: 0011947	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-13 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
stress fracture of the left knee.

2.  The propriety of the initial 10 percent rating assigned 
for the residuals of a stress fracture of the right pubic 
bone (pelvis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from August 1993 to 
May 1997.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in part, denied the benefits sought 
on appeal.  The veteran timely perfected an appeal on both 
issues.  

The Board notes that the RO adjudicated the claim involving 
the residuals of a stress fracture of the right pelvis as one 
for increased rating.  However, in light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (formerly, the United States Court of Veterans 
Appeals) (Court) in the recently-issued case Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has recharacterized 
the issue as involving the propriety of the initial 
evaluation assigned.

The Board's decision on the claim for service connection for 
residuals of a stress fracture of the left knee is set forth 
below.  However, the claim involving the evaluation assigned 
for residuals of a stress fracture of the right pelvis is set 
forth in the REMAND following the ORDER portion of the 
decision.


FINDING OF FACT

There is no competent medical evidence of any current left 
knee disability.  



CONCLUSION OF LAW

The claim for service connection for the residuals of a 
stress fracture of the left knee is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background  

The veteran's service medical records reveal that that she 
sustained a probable stress fracture of the right inferior 
pubic bone in October 1993.  Subsequently, an x-ray 
evaluation revealed a stress fracture of the right inferior 
pubic bone.  The veteran fell on ice in early 1994 and 
reinjured that stress fracture.  Follow-up x-ray evaluation 
in July 1994 revealed complete healing of the fracture.  In 
October 1994, the veteran stated that she did not have any 
pelvic pain except on exertion.  The veteran had full range 
of motion.  In February 1995, the veteran was diagnosed with 
bilateral shin splints and possible stress fractures.  In 
January 1996, the veteran complained of constant pain in the 
pelvic area with exercise.  The diagnosis was chronic strain.  
An x-ray evaluation of the pelvis was normal.  

A VA examination was conducted in August 1997.  The veteran 
complained of pelvic pain of four years duration.  The 
examiner stated that the veteran's gait, carriage, and 
posture were normal.  The examiner stated that all her joints 
were normal.  Neurological examination was normal.  The 
examiner also stated that the veteran's knee joints had no 
swelling, deformity, subluxation, lateral instability, 
nonunion, malunion, or loose motion.  The range of motion of 
both knees were normal, flexion to 140 degrees and extension 
to zero degrees.  The examiner noted that the veteran 
complained of pelvic pain during manipulation of her hips in 
abduction and adduction.  The diagnoses were history of 
fracture of the pelvis and no pathology on physical 
examination of the knees.   

The RO, in a December 1997 decision, in part, granted service 
connection for a stress fracture of the right pelvis and 
granted a 10 percent rating, based on painful motion, under 
Diagnostic Code 5251.  

A VA examination was conducted in October 1998.  The veteran 
complained of chronic aching in her left knee since basic 
training in service.  At the time of the examination, she 
complained of left knee pain, weakness, stiffness, swelling, 
fatigability and lack of endurance.  She stated that her knee 
pain flared up five times per week for about six hours.  She 
reported an 80 percent impairment during these flare-ups.  
She also noted that she wore a lift in her right shoe.  
Examination of the left knee found no swelling, fluid 
accumulation, inflammation, or tenderness.  The left knee was 
fully extendable to zero degrees and flexible to 130 degrees.  
The veteran complained of pain in the front of the knee.  
There was no instability on manipulation of the left knee.  
Tenderness over the left knee and pubic rami were found.  A 
total body bone image scan was normal.  The examiner noted 
that no pathology was detected.  

A VA examination was conducted in May 1999.  The veteran 
related her inservice medical history and stated that she 
currently had continuous pain in the pubic area that was 
aggravated by cold, rain, or humidity.  She reported that she 
could only sit for 20 minutes at a time due to the pain.  
Examination noted that the veteran's gait was not abnormal.  
Movement of the knees was normal.  It was noted that pain 
prevented hip movement.  The veteran complained of severe 
pain in the groin with even light touch.  The examiner could 
find no leg length inequality.  The examiner stated that the 
veteran's pain was probably secondary to her pubic bone 
fractures.  

Analysis

Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  

However, a more preliminary and fundamental determination 
that must be made in a case involving a claim for service 
connection is whether the claim is "well grounded."  A 
claim is "well grounded" if it is "plausible, meritorious 
on its own or capable of substantiation." 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
initial burden of showing that the claim is well grounded 
resides with the veteran.  Id.  In the absence of evidence of 
a well-grounded claim, there is no duty to assist the 
claimant in developing the facts pertinent to the claim, and 
the claim must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

For a claim for service connection to be well-grounded, there 
must be competent evidence (lay or medical, as appropriate) 
of: (1) a current disability; (2) an in- service injury or 
disease; and (3) a nexus between the current disability and 
the in-service injury or disease.  Epps v. Gober, 126 F.3d 
1464, 1468 (1997); see also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995). 

Alternatively, a claim may be established as well grounded 
pursuant to the provisions of 38 C.F.R. § 3.303.  The 
chronicity provision of 38 C.F.R. 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran's service medical records do show that she had 
shin splints in service and complained of left knee pain.  
Significantly, however, there is no competent medical 
evidence that she currently suffers from any left knee 
disability.  As noted above, no left disability was diagnosed 
on VA examination in August 1997, October 1998, or May 1999, 
and the appellant has not indicated the existence of any 
medical evidence establishing that a left knee disability, in 
fact, exists.  In the absence of evidence of a current 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet.  App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

While the appellant may well believe that she currently 
suffers from a left knee disability that is related to 
service, she does not have the medical training or expertise 
to render a competent opinion on a medical matter, such as 
the diagnosis of a disability and relationship of that 
disability to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Consequently, her assertions, 
alone, cannot establish the claim as well grounded.  See 
Grottveit, 5 Vet. App. at 93.  Furthermore, while the 
appellant's assertions of experiencing left knee pain are 
accepted as credible for purposes of establishing the claim 
as well grounded, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999). The Board emphasizes that a well-grounded 
claim must be supported by evidence, not merely allegations 
by the veteran or other lay persons acting on her behalf.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In the absence of a currently diagnosed left knee disability, 
the veteran's claim is not plausible.  As such, the VA is 
under no duty to assist her in developing the facts pertinent 
to her claim.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist that, if obtained, would well-ground the veteran's 
claim for service connection.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).

Since the RO denied the veteran's claim on the same basis as 
the Board, on the premise that her claim is not well 
grounded, and advised her of the legal requirement of 
submitting a well-grounded claim in the Statement of the Case 
(SOC) that she was issued in July 1998.  Therefore, she has 
not been prejudiced in this appeal.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Furthermore, the Board finds that 
the duty to inform her of the evidence needed to support her 
claim is met.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for the residuals of a 
stress fracture of the left knee is denied.


REMAND

Initially, the Board finds that the claim for a higher 
evaluation for her service-connected residuals of a stress 
fracture of the right pelvis is well grounded, pursuant to 38 
U.S.C.A. § 5107(a).  See Drosky v. Brown, 10 Vet. App. 251, 
254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992)). 

Although the VA examiner who conducted the May 1999 
examination stated that pain prevented hip movement, and the 
RO has granted a 10 percent evaluation due to painful motion 
(the maximum assignable under Diagnostic Code 5251, pursuant 
to which limitation of thigh motion is evaluated), no 
examination of record has measured the veteran's hip motion.  
Therefore, another examination is required to determine if 
the veteran is entitled to a rating in excess of 10 percent 
for any associated limitation of hip motion pursuant to 
Diagnostic Codes 5252 and 5253, to include on the basis of 
functional loss due to pain with increased activity or during 
flare-ups.  

As the RO has noted in its December 1997 decision, when 
evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  Hence, the examiner should render 
specific findings as to whether these factors are present 
during the examination, and the extent of functional loss due 
to such factors with increased activity and/or during flare-
ups, and the RO should specifically consider these findings 
when evaluating the disability. 

Further, the Board points out that, in Fenderson, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation assigned 
following a grant of service connection.  See Fenderson, 12 
Vet. App. at 126.  In the latter case, as here, the VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as "staged rating."  Hence, when 
adjudicating the claim for a higher evaluation for the 
veteran's right pelvis disability, the RO should specifically 
consider whether "staged rating" is appropriate.

In view of the foregoing, this case is hereby REMANDED to the 
RO for the following development:

1.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and extent of the 
residuals of a fracture of the right 
pelvis.  The entire claims file, to 
include a complete should be made 
available to and reviewed by the examiner 
in connection with his/her examination.

All indicated tests and studies, to 
include x-rays and range of motion 
studies (reported in degrees, with 
standard or normal range of motion 
provided for comparison purposes) should 
be accomplished, and all clinical 
findings must be reported in detail.  All 
indicated tests and studies, to include 
range of motion studies, should be 
performed, and all clinical findings 
should be reported in detail.  
Specifically, the examiner must note (1) 
whether weakened movement, including 
weakened movement against varying 
resistance, excess fatigability, 
incoordination or painful motion are 
elicited during the examination; and (2) 
the likely extent to which the veteran 
experiences additional functional loss 
due to such symptoms with use or during 
flare-ups.  The examiner should attempt 
to express such additional functional 
loss in terms of additional degrees of 
motion loss.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare- up, that fact should 
clearly be stated and explained.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
typewritten report.

2.  Thereafter, the RO must review the 
claims file to ensure complete compliance 
with this REMAND.  If any requested 
development is not undertaken or is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
a higher evaluation on the basis of all 
relevant evidence of record, and all 
pertinent legal authority, specifically 
to include all that cited to above.  The 
RO's adjudication must include 
consideration of the extent of functional 
loss due to pain and other factors set 
forth in 38 C.F.R. §§ 4.40 and 4.45, to 
include with increased activity and/or 
during flare-ups; and whether "staged 
rating" of the disability is 
appropriate.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

4.  If the claim remains denied, the RO 
must furnish to the appellant and her 
representative an appropriate 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication, and to ensure that all due 
process requirements are met.  The Board does not intimate 
any opinion, either favorable or unfavorable, as to any 
ultimate outcome warranted.  The appellant need take no 
further action until so advised by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

